Citation Nr: 0207362	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-23 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a penile condition with erectile dysfunction as the result of 
treatment provided by the Department of Veterans Affairs 
beginning in May and June 1996.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vocal cord paralysis secondary to intubation as the result of 
surgery provided by the Department of Veterans Affairs in 
July 1999.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of the sense of taste as the result of surgery provided 
by the Department of Veterans Affairs beginning in July 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from February 1999 and February 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

During his January 2002 Travel Board hearing before the 
undersigned Member, the veteran initially raised the issues 
of entitlement to service connection for depression secondary 
to VA treatment and appears to be raising the issue of 
entitlement to § 1151 benefits for penile deformity as the 
result of a July 2001 VA "flap" surgery.  The RO has not 
had an opportunity to develop or consider these claims and 
they are referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no additional penile disability or erectile 
dysfunction associated with any VA treatment in May and June 
1996.

3.  The veteran's left vocal cord paralysis, dysphagia and 
hoarseness are the result of his July 19, 1999, VA left 
carotid endarterectomy surgery; however, there is no evidence 
that these disabilities are the result of carelessness, 
negligence, or a lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
his treatment.

4.  There is no additional physical disability associated 
with the veteran's sense of taste as a result of his July 19, 
1999, VA left carotid endarterectomy surgery.


CONCLUSIONS OF LAW

1.  The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for a penile condition with erectile 
dysfunction have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1998).

2.  The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for left vocal cord paralysis, dysphagia and 
hoarseness have not been met.  38 U.S.C.A. § 1151 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.358 (2001).

3.  The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for a loss of the sense of taste have not 
been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has additional disabilities due 
to VA treatment in May and June 1996, and as a result of 
surgery performed by VA on July 19, 1999.  He specifically 
alleges that he has a penile condition with erectile 
dysfunction as a result of Papaverine injections supplied by 
VA in May and June 1996.  He also alleges that he has vocal 
cord paralysis as a result of intubation during a VA surgery 
on July 19, 1999, as well as a subsequent loss of his sense 
of taste.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of his initial claim in February 1997, the 
RO provided the veteran with VA examinations in June 1997, 
November 1997 and January 2000, to determine whether there 
was objective evidence of his claimed disabilities and, if 
so, determine whether they were the result of VA treatment.  
In a February 1999 letter, the RO initially notified the 
veteran that his claim for compensation for his penile 
condition and erectile dysfunction had been denied and 
provided him a copy of the evidence considered in reaching 
the decision, as well as a copy of the rating action.  The 
veteran was provided the relevant laws and regulations in a 
statement of the case issued in September 1999.  He was also 
notified that his claims for compensation for vocal cord 
paralysis and a loss of the sense of taste had been denied 
and informed of the evidence considered in February 2001.  A 
statement of the case regarding these claims was issued in 
May 2001.  The veteran was also afforded a Travel Board 
hearing before the undersigned Member in January 2002.  
Furthermore, the RO obtained the veteran's VA treatment 
records, dating from January 1996 to December 2000 and has 
notified him of the specific evidence necessary to 
substantiate his claims and offered him the opportunity to 
submit other evidence.  As a result, the veteran has been 
fully informed of what additional evidence and information is 
required with regard to his claims.  Since he has not 
indicated that there is any further relevant evidence 
available, there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claims.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Factual Background

Service connection was granted for prostatitis and bilateral 
recurrent renal calculi in a September 1971 rating decision.  

VA treatment records, dating from January to December 1996, 
show the veteran's complaints of impotence.  In May 1996, he 
signed a request for administration of anesthesia and for 
performance of operations and other procedures for 
intracorporeal vasoactive substance injections to produce an 
erection.  He was advised of the attendant risks involved and 
the expected results of the surgery.  A June 1996 progress 
note indicates that the veteran developed priapism after a 
self-administered intracorporeal vasoactive substance 
injection of 60 mgs. of Papaverine.  Oral ingestion of 
Pseudofed was ineffective, but an epinephrine injection 
decreased his penile rigidity to a flaccid state.  
Thereafter, the veteran experienced only minimal success with 
injections of 30 mgs. on approximately five occasions and a 
partial erection with 40 mgs. of medication in August 1996.  

A June 1997 VA genitourinary compensation examination report 
noted the veteran's history regarding his service-connected 
prostatitis and resultant urethral strictures and multiple 
calculi.  It was also related that he developed impotence and 
underwent Papaverine training and injections.  He was started 
on a low dosage and gradually increased, culminating in an 
episode of priapism in June 1996, that required needle 
aspiration of the penis.  He complained that his penis was 
shorter since that time and bent to the right.  He was able 
to achieve only partial erections with occasional 
penetration.  Examination of the penis revealed no palpable 
plaque of peroneus disease and no specific abnormality.  The 
examiner opined that the veteran's current complaints of 
penile curvature appeared to be related to his treatment for 
impotence in May and June 1996.  Although the examiner was 
unable to feel any plaque or peroneus disease, he 
characterized the veteran's condition as penile fibrosis 
secondary to injection therapy.

In November 1997, the veteran underwent a VA nocturnal penile 
tumescence study.  The study indicated that he had two 
tumescence episodes during the study period and had a full 
erection sufficient for penetration during the second 
episode.  The nocturnal penile tumescence test study was 
evaluated as normal and suggested that he had the 
physiological capabilities for having normal erections.

Subsequent VA treatment records, dating from November 1997 to 
February 1998 show no complaints, findings, treatment or 
diagnoses regarding any penile condition or erectile 
dysfunction.  

In March 1999, the veteran submitted two excerpts from 
unknown texts.  One text stated that Papaverine Hydrochloride 
was not indicated for the treatment of impotence by 
intracorporeal injections, as this could result in persistent 
priapism.  The other text defined priapism as a prolonged 
erection of the penis without sexual gratification.  Removal 
of retained blood was by incision and drainage or evacuation 
with a large surgical needle.  Regardless of treatment, it 
was noted that impotence was the usual result.

On July 19, 1999, the veteran underwent a left carotid 
endarterectomy after experiencing left arm weakness earlier 
in the year and the discovery of severe left carotid 
stenosis.  He had previously undergone a right carotid 
endarterectomy in May 1999.  His July 1999 signed request for 
administration of anesthesia and for performance of 
operations and other procedures for the July 1999 procedure 
shows that he was advised of the risks of the procedure, 
which included death, possible stroke and nerve injury.  The 
operation report shows no complications.  His initial follow-
up treatment record notes that he reported a low-grade fever 
and an unproductive cough that the examiner attributed to 
irritation from the intubation during the surgery.  He 
returned in August 1999 complaining of a sore throat and a 
hoarse voice with off and on laryngitis.  Later that month, 
he continued to complain of hoarseness and a sore throat, as 
well as difficulty swallowing fluids.  He was referred to the 
Ear, Nose and Throat (ENT) clinic for possible vocal fold 
damage due to intubation.  In September 1999, he underwent a 
left true vocal cord laryngoscopy with a post-operative 
diagnosis of left true vocal cord paresis.  He received 
Gelfoam injections in his vocal fold in September 1999.  
During a follow-up later that same month, the veteran denied 
significant dysphagia or choking and complained of a 
decreased appetite.  In October 1999 he complained of a loss 
of taste since his surgery.  He was diagnosed with glossitis.  
Several October 1999 progress notes attributed his loss of 
taste to a multivitamin deficiency or to a current urinary 
tract infection.  Another October 1999 treatment record 
indicates that evaluation of his genitalia revealed normal 
male anatomy. 

In October 1999, the veteran submitted his claims for § 1151 
benefits for vocal cord paralysis and the loss of the sense 
of taste as results of his July 19, 1999, VA surgery.

A January 2000 VA ENT examination report notes the veteran's 
medical records were reviewed.  He complained of a hoarse 
voice, and some problems with swallowing, although he denied 
any breathing impairment.  He also complained of a loss of 
his sense of taste.  Indirect laryngoscopy revealed left cord 
paralysis in the median position.  The examiner noted that 
the veteran's sense of taste with regard to sweet, salt, 
bitter and sour was unaffected and that his complaints were 
more subjective and aesthetic.  The examiner opined that his 
complaints of loss of taste were likely unrelated to the 
surgery.  The examiner did opine that the veteran's 
hoarseness and dysphagia were likely related to the surgery.  
It was likely that the nerve controlling the left hemilarynx 
was damaged during the surgery.  

VA treatment records dating from December 1999 to October 
2000, show the veteran's continued intermittent complaints of 
dysphagia.  He was referred for speech therapy in December 
1999 and an ENT progress note indicates he had improved left 
vocal cord movement with adequate glottic closure.  An April 
2000 progress note shows that he was given Viagra for his 
erectile dysfunction.  An October 2000 record notes that he 
continued to have problems with swallowing, but that his 
condition had stabilized.

During his January 2002 Travel Board hearing before the 
undersigned Member, the veteran testified that he was treated 
at VA in May and June 1996 with Papaverine injections for 
impotence.  As a result he had an episode of priapism in June 
1996.  Blood was drained with a large needle and his problems 
continued to worsen since that time.  Based on his own 
research, he believed that he was provided the wrong 
medication for his impotence.  Regarding his claims for 
benefits for vocal cord paralysis and a loss of the sense of 
taste, the veteran testified that both conditions were a 
result of his July 1999, left carotid surgery.  He did not 
recall being advised that vocal cord paralysis could be a 
side effect of the procedure and did not know if he would 
have elected to have the surgery had he known that it could 
result in such.  He continued to have problems swallowing, 
had a gravelly voice subsequent to the surgery and 
experienced laryngitis.

Analysis

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  The 
regulations in effect prior to that date provided that where 
any veteran suffered an injury, or aggravation of an injury, 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation resulted in 
additional disability, disability compensation would be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991). 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition, which the specific 
medical surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

In 1994, the Supreme Court essentially found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection and that the elements of fault or 
negligence were not a valid part of the implementing 
regulation.  See Brown v. Gardner, 513 U.S. 115 (1994).  In 
light of the Supreme Court's decision, the VA amended 38 
C.F.R. § 3.358(c), the regulation implementing 38 U.S.C.A. 
§ 1151, to eliminate the requirement of fault.  Thus, where a 
causal connection existed and no willful misconduct was 
shown, and the additional disability did not fall into one of 
the listed exceptions, the additional disability would be 
compensated as if service connected.  Id. 

The revised provisions of 38 U.S.C.A. § 1151 (Supp. 2000) 
provide, in pertinent part, that compensation shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West Supp. 2000).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment that was careless, negligent, 
or otherwise administered in some degree of error, or the 
results of which were not reasonably foreseeable.  See Boeck 
v. Brown, 6 Vet. App. 14, 16-17 (1993), Ross v. Derwinski, 3 
Vet. App. 141, 144 (1992). 

The veteran filed his claim for § 1151 benefits for his 
penile condition in February 199.  Since the appellant's § 
1151 benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable. See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997).

Accordingly, the ultimate issue before the Board with regard 
to this issue, is whether VA treatment in May and June 1996 
caused any additional penile disability or erectile 
dysfunction.  

Since the veteran's claims for benefits under § 1151 for both 
vocal cord paralysis and loss of the sense of taste were 
filed in October 1999, these claims must be decided under the 
current, revised version of 38 U.S.C.A. § 1151.  


Penile Condition

After reviewing the evidence of record, the Board finds that 
there is no competent medical evidence of record indicating 
that the veteran suffered additional disability to his penis 
as a result of any May or June 1996 VA treatment.  His 
treatment records, while noting the one episode of priapism 
in June 1996, show only subsequent conservative treatment and 
subsequent injections were without adverse effects.  
Moreover, he was subsequently able to achieve partial 
erections and occasional penetration after June 1996.  
Although the June 1997 VA examiner diagnosed penile fibrosis 
and opined that it was secondary to injection therapy or to 
pharmacologically induced priapism, that examiner was unable 
to objectively feel any plaque or peroneus disease and a 
subsequent November 1997 nocturnal penile tumescence study 
was normal, suggesting the veteran had the preservation of 
the physiological capabilities for having normal erections.  
Subsequent VA treatment records show normal male anatomy on 
examination in October 1999, and only show treatment with 
Viagra for impotence in April 2000.  Therefore, the Board 
finds, that while the veteran continued to experience 
impotence after his VA treatment in May and June 1996, there 
is no evidence of any additional disability as a result of 
his injection therapy.  In this respect, the objective 
evidence fails to show any increase in impotence, any 
recurrence of priapism, or any deformity as a result of his 
1996 treatment.

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, he lacks the medical knowledge to make an 
etiological link between his current impotence and his VA 
injection treatments in May and June 1996.  The Board also 
finds that the submitted medical texts, by their own general 
terms, do not serve to establish the required competent 
medical evidence of a nexus, with respect to the veteran's 
particular circumstances, between any current penile 
condition and erectile dysfunction and his May and June 1996 
VA treatment.  See Sacks v. West, 11 Vet. App. 314 (1998).  
Therefore, Board finds that the preponderance of the evidence 
is against the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151, for additional disability described as a 
penile condition with erectile dysfunction due to VA 
treatment in May and June 1996.  Accordingly, the claim is 
denied.

Vocal Cord Paralysis

After review of the evidence of record, the Board also finds 
that the preponderance of the evidence is against the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
vocal cord paralysis.  Although the evidence clearly shows 
that the veteran incurred left vocal cord paralysis with 
resultant difficulty swallowing, it does not show negligence 
or lack of care by VA, and does establish that the veteran's 
vocal cord paralysis was a reasonably foreseeable result of 
his July 19, 1999, left carotid endarterectomy surgery.  
While the veteran testified that he was not informed that 
vocal cord paralysis could result form such surgery, a pre-
operative signed request for administration of anesthesia and 
for performance of operations and other procedures for the 
surgery shows that he was advised of the risks of the 
procedure, which included nerve injury.  Since the veteran 
has not submitted medical, or otherwise competent evidence 
showing that he developed vocal cord paralysis, dysphagia or 
hoarseness as a result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA in furnishing his treatment, or that 
the left vocal cord paralysis was an event not reasonably 
foreseeable, the appeal is denied.

Loss of the Sense of Taste

Finally, after reviewing the evidence of record, the Board 
finds that there is no competent medical evidence indicating 
that the veteran suffered a loss of the sense of taste as a 
result of his July 19, 1999, VA surgery.  His subsequent 
treatment records, while noting his complaints of a loss of 
taste, indicate that it was probably related to an infection 
he was suffering at the time or a multivitamin deficiency.  
Moreover, the January 2000 VA examiner found that the 
veteran's sense of taste with regard to sweet, sour, salt and 
bitter was unaffected and opined that his complaints were 
more subjective.  The examiner further opined that his 
complaints were likely unrelated to the surgery.  As noted 
above, although he claims that he has a loss of his sense of 
taste since the July 1999 surgery, he lacks the medical 
knowledge to make such a determination regarding a medical 
diagnosis or causation.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492.  
Therefore, Board finds that the preponderance of the evidence 
is against the veteran's claim for § 1151 benefits for a loss 
of the sense of taste.  Accordingly, the claim is denied.


ORDER

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for a penile 
condition with erectile dysfunction, is denied.

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for vocal cord 
paralysis, is denied.

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for loss of the 
sense of taste, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

